

Exhibit 10.29.13


AMENDMENT NUMBER TWELVE TO THE
METLIFE LEADERSHIP DEFERRED COMPENSATION PLAN
(As amended and restated effective with respect to salary and Cash Incentive
Compensation January 1, 2005 and with respect to Stock Compensation, April 15,
2005)


The MetLife Leadership Deferred Compensation Plan ("the Plan'') is hereby
amended, effective as of the dates set forth below, as follows:


1.
The following shall be added as Section 7.3



Effective September 1, 2017, a Participant will have the option to have the
existing Investment Tracking Funds in their Deferred Compensation Account and
Matching Contribution automatically rebalanced. Any reallocation of Investment
Tracking Funds that occurs pursuant to an automatic rebalance will not be
considered a Reallocation Election for purposes of Section 7.1(b), and will not
count toward the limit set forth in Section 7.2 of six Reallocation Elections
per calendar year.


2.
Effective January 1, 2017, Section 4.l shall be revised as follows:



At such times as are determined by the Plan Administrator, each Eligible
Associate may complete and submit to the Plan Administrator a Deferral Election
applicable to the Eligible Associate's Compensation payable for services
performed in such periods on and after January 1, 2005 and following the date of
the Deferral Election (or other such periods consistent with Legal Deferral
Requirements) determined by the Plan Administrator. Within thirty (30) days
after attaining the status of Eligible Associate in his or her first calendar
year as an Officer or 090 Employee, such Eligible Associate may complete and
submit to the Plan Administrator a Deferral Election applicable to the Eligible
Associate's Compensation payable for services in the current calendar year or
other periods following the date of the Deferral Election (or other such periods
consistent with Legal Deferral Requirements) determined by the Plan
Administrator. An Eligible Associate may revoke a Deferral Election prior to the
end of period established by Plan Administrator for making such Deferral
Election, but only to the extent such revocation is consistent with Legal
Deferral Requirements. The Plan Administrator shall prescribe the form(s) of
Deferral Election.


IN WITNESS WHEREOF, this Amendment Number Twelve to the MetLife Leadership
Deferred Compensation Plan is hereby adopted and approved.




By: /s/ Andrew J. Bernstein                
PLAN ADMINISTRATOR


Date: 12/19/2017    




--------------------------------------------------------------------------------








Witness /s/ Bonita Haskins        


